December 19, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
         TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellant

NO. 14-13-00985-CV                          V.

                   BRIAN EDWARD FRANKLIN, Appellee
                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on October 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.